Case 1:19-cv-04183-VM-GWG Document 11-2 Filed 07/08/19 Page 1 of 3




                  EXHIBIT B
  Case 1:19-cv-04183-VM-GWG Document 11-2 Filed 07/08/19 Page 2 of 3



                         SWORN CERTIFICATION OF PLAINTIFF


        Nabriva Therapeutics plc, SECURITIES LITIGATION

I, Larry Enriquez, certify:

        1.   I have reviewed the complaint and authorized its filing and/or adopted its allegations.

        2.   I did not purchase Nabriva Therapeutics plc, the security that is the subject of this
             action at the direction of plaintiff’s counsel or in order to participate in any private
             action arising under this title.

        3.   I am willing to serve as a representative party on behalf of a class and will testify at
             deposition and trial, if necessary.

        4.   My transactions in Nabriva Therapeutics plc, during the class period set forth in the
             Complaint are as follows:

                 See Attached Transactions

        5.   I have not served as a representative party on behalf of a class under this title during
             the last three years except as stated:

        6.   I will not accept any payment for serving as a representative party, except to receive
             my pro rata share of any recovery or as ordered or approved by the court including
             the award to a representative plaintiff of reasonable costs and expenses (including
             lost wages) directly relating to the representation of the class.

                 ___⁭ Check here if you are a current employee or former employee of the
                 defendant Company.

                 I declare under penalty of perjury that the foregoing are true and correct
                 statements.



        5/03/2019
Dated: ________________                      ____________________________________________
                                                              (Please Sign Your Name Above)


                              (REDACTED)
Case 1:19-cv-04183-VM-GWG Document 11-2 Filed 07/08/19 Page 3 of 3




        Larry Enriquez' Transactions in Nabriva Therapeutics plc
                               (NBRV)
          Date    Transaction Type       Quantity     Unit Price
       4/12/2019       Bought              106         $2.7400
       4/12/2019       Bought             4,694        $2.7500
